Citation Nr: 0214490	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-00 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from September 2000 and November 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (the RO).  

Procedural history

The veteran had active service from February 1952 to November 
1953.

The veteran's original claim for service connection for a 
back disorder was administratively denied by the RO in March 
1975, based on the veteran's failure to submit evidence 
requested by the RO.

In July 2000, the RO received the veteran's request to reopen 
his claim.  In a September 2000 rating decision, the RO 
denied the claim on the basis that new and material evidence 
had not been submitted.  In a November 2000 rating decision, 
the RO continued the denial.  The veteran disagreed with 
September 2000 and November 2000 rating decisions and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in December 2000.  

The veteran testified at an April 2001 hearing before a RO 
Hearing Officer.  The transcript of the hearing is associated 
with the veteran's claims folder.


FINDINGS OF FACT

1.  In an unappealed March 1975 administrative action, the RO 
denied the veteran's claim of entitlement to service 
connection for a back disorder. 

2.  The evidence associated with the claims file subsequent 
to the RO's March 1975  action is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim. 


CONCLUSIONS OF LAW

1.  The RO's March 1975 action denying service connection for 
a low back disorder is final.  38 U.S.C.A. § 7104 (West 1991 
& Supp. 2001); 38 C.F.R. § 20.1103 (2001).

2.  Since the RO's March 1975 action, new and material 
evidence has not been received, and so the appellant's claim 
of entitlement to service connection for a back disorder is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.156, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for a back disorder, which was originally denied 
by the RO in March 1975.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) (West Supp. 2001).  

The amendments to the regulation became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  [A letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA.]

The Board observes that the United States Court of Appeals 
for Veterans Claims  (the Court) held in Quartuccio, supra, 
that VA's duty to notify claimants includes requests to 
reopen previously denied claims.  

In August 2000, the RO sent the veteran a letter which 
described in detail the evidence necessary to substantiate 
his claim.  The veteran was specifically informed that he was 
responsible to provide evidence of a current disability, an 
injury in service, and linking evidence.  These types of 
evidence were described.  The veteran was informed that the 
RO would assist him by obtaining service medical records and 
records from VA Medical Centers. 

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by correspondence 
from the RO preceding the RO's initial March 1975 denial, by 
the September 2000 and November 2000 rating decisions, by the 
December 2000 statement of the case (SOC), which contained a 
section describing the details of the VCAA, and by February 
12, 2002 and February 27, 2002 supplemental statements of the 
case (SSOCs).  The February 2002 SSOC specifically referenced 
the provisions of the VCAA concerning notice.  See the SSOC, 
pages 3-4. 
The SSOC discounted a lay statement presented by the veteran 
and conversely indicated that medical evidence linking the 
veteran's service to his current disability was required.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  

The Board additionally observes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim.  The 
veteran and his spouse testified at a personal hearing at the 
RO in April 2001.  In light of this, the Board is puzzled by 
the contention of the veteran's representative on page 3 of a 
June 2002 informal brief that "an opportunity to provide 
rebuttal argument must be given [to the RO]".  It appears 
that for unknown reasons the representative was not aware of 
the presence of the hearing transcript in the file.  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 


Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2001).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  As the veteran filed his claim prior 
to this date, the earlier version of the law remains 
applicable in this case.   

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 
C.F.R. § 20.1103 (2001).  Pursuant to 38 U.S.C.A. § 5108 
(West 1991), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). The Court has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence 
(e.g. the inherently false or untrue) to be credible.  Duran 
v. Brown, 7 Vet. App. 216 (1994).

Factual background 

The "old" evidence

The veteran's service medical records are missing and are 
presumed to have been lost in a July 1973 fire at the 
National Personnel records center in St. Louis, Missouri.  
Morning reports from October 1953 show that the veteran was 
absent and excused from duty; the reason therefor is not 
stated.  The veteran left military service in November 1953.  
A claim for entitlement to service connection for back 
disorder was received by VA from the veteran in September 
1974.  

A report from D.W., M.D. in October 1974 shows onset of 
insidious low back pain one year prior to treatment.  X-rays 
showed no evidence of bony or articular disease.  The 
diagnosis was mild discogenic back pain.  An October 1974 
report from G.L., M.D. shows diagnosis of psychoneurosis and 
hypochondria.  A report from E.K., M.D. from July 1974 shows 
no complaint of back pain.  A September 1974 report shows a 
two year history of unresolved low back pain and x-ray 
findings of diffuse osteoporosis.

In October 1974, the veteran was asked to complete a VA Form 
21-4138, showing where and when he received treatment for his 
claimed back disorder.  In January 1975, the RO again 
contacted the veteran and requested that he provide 
statements from physicians who treated him since discharge.  
The RO also requested lay statements to support his 
contentions.  The RO notified him that he had 60 days to 
comply with this request or the claim could be denied.  The 
record does not reflect that the veteran responded.

The March 1975 RO denial

The veteran's claim was administratively denied on March 20, 
1975, due to his  veteran's failure to respond to the RO's 
requests for information and evidence.
Nothing further was heard from the veteran for approximately 
a quarter of a century.

The additional evidence

The evidence added to the file after the March 1975 denial 
includes additional records related to the veteran's military 
service.  Surgeon General reports show that the veteran was 
hospitalized from February to March 1952 for treatment of 
pharyngitis and bronchitis.  A copy of special orders from 
October 1953 shows that the veteran was assigned to the 
hospital at Sheppard Air Force Base in Texas.  An Army 
Reserve Qualification and Availability Questionnaire dated 
May 1955 shows a statement by the veteran that he has a back 
problem.
 
Also of record are various medical treatment reports.  A 
November 1981 letter from N.L, M.D., a March 1983 letter from 
I.W., M.D. and a May 1985 letter from A.C.M., M.D. describe 
recent back treatment the veteran received.  A lumbar 
myelogram completed by N.L., M.D. shows a diagnosis of 
traumatic disc disease and possible early arthritis.  A March 
2000 physical therapy report shows treatment for low back 
pain and a herniated disc.  Outpatient treatment records from 
September 1999 to September 2000 show complaint and treatment 
of low back pain.  A January 2000 report shows a complaint of 
symptoms since 1952.  

An undated statement from the veteran describes his account 
of slipping on a step aboard a ship, in route to Korea, in 
1952.  According to the veteran, the pain gradually got 
worse, until he was shipped back to Texas for treatment; 
after bed rest, the pain got better.  Statements from the 
veteran's daughter, sister-in-law, friend, wife and sister 
support his contentions as to continuous complaint of pain 
since service.  

Hearing testimony from an April 2001 RO hearing includes the 
veteran's assertion that he was hospitalized for a back 
problem during service.  The veteran's wife testified that 
she has known the veteran since 1951, that he did not have a 
back problem when he went into the service, but that he did 
have a back problem when he came out.  She stated that they 
discussed the problem in letters at the time, but she did not 
keep them.  The veteran stated that he did not keep in touch 
with fellow veterans who knew him at the time.  The veteran 
stated that he believes that his back problem was caused by 
slipping on the steps of a ship en route to Korea.

Analysis

As alluded to above, the veteran's service medical records 
are not currently of record, despite attempts by the RO to 
obtain those records.  It appears that the veteran's service 
medical records were destroyed at the 1973 fire at the 
National Personnel Records Center, and that attempts to 
reconstruct those records have been unsuccessful.

In such cases, the Board has a heightened duty to explain its 
findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  However, the legal standard for 
proving a claim for service connection is not lowered in such 
a case, but rather, the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran is increased.  See Russo v. Brown, 
9 Vet. App. 46 (1996).

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  After reviewing the record, and for reasons 
expressed immediately below, the Board is of the opinion that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a back disorder.  

As an initial matter, the Board is cognizant of the 
contention of the veteran's representative, contained in the 
June 2002 informal brief, that the VCAA constitutes 
"liberalizing legislation" which allows the claim to be 
reconsidered de novo.  The veteran's representative cites 
Spencer v. Brown, 4 Vet. App. 283 (1993) in support of that 
position.  Spencer, in fact, stands for precisely the 
opposite conclusion.  In affirming a Board decision, the 
Court in Spencer specifically held that the despite the fact 
that the provisions of the Veterans Judicial Review Act "did 
fundamentally change the nature of VA claims adjudication 
proceedings, that fact alone does not provide a basis for de 
novo readjudication of previously and finally decided 
claims . . . "  4 Vet. App. at 290.  So it is with the VCAA.  

To the extent that the representative specifically relies on 
the revision to 38 C.F.R. § 3.156, although it is true that 
the definition of material evidence was revised in August 
2001, the change in the law pertains only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620.  Because 
the veteran's claim was initiated in July 2000, over a year 
prior to August 2001, his claim will be adjudicated by 
applying the law previously in effect, and the veteran's 
"liberalizing legislation" contention fails.
       
As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

At the time of the March 1975 rating action, the evidence 
then of record established only that the veteran had a 
currently diagnosed disability, element (1).  Although the 
veteran claimed that his back was injured in service, element 
(2)there was no evidence to show a relationship between any 
in-service incident and his current disability, element (3).  

With respect to element (3), the medical reports of record in 
1975 include no opinions as to any relationship between the 
veteran's back condition and his service decades earlier.  In 
fact, the October 1974 report of D.W., contradicts the 
veteran's contentions, as it established the onset of pain 
one year prior to the examination.  

The evidence submitted after the March 1975 denial similarly 
does not tend to establish a nexus between an in-service 
injury and the veteran's current disability.  
Medical reports, including physical therapy reports, a letter 
and lumbar myelogram from N.L, a letter from I.W., and a 
letter from A.C.M., all relate to the veteran's current 
condition and do not address a nexus to service.  The Court 
has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993).

Statements from the veteran and various relatives although 
continuing to report an in-service injury, cannot be 
considered new and material as to the matter of medical 
nexus.  Laypersons are capable of testifying as to symptoms, 
but not as to the proper diagnosis or date of onset or cause 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C. 5108."

An Army Reserve Qualification and Availability Questionnaire 
dated May 1955 shows a statement by the veteran that he has a 
back problem.  However, this is not a medical finding, but an 
assertion of the veteran, and as stated above, such lay 
assertions cannot suffice to reopen a claim.

The outpatient treatment reports contain a statement that the 
veteran has complained of symptoms since 1952.  However, this 
appears to be merely a recitation of the veteran's statements 
and not a medical finding, and as such the Board finds that 
it is not new and material.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ["a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).

The veteran's representative contends in the June 2002 
written argument that the evidence missing at the time of the 
1975 denial consisted only of evidence showing continuity of 
symptomatology under 38 C.F.R. § 3.303(b) and that the lay 
statements submitted since that denial show such continuity 
of symptomatology.  
The Board does not believe that the recently added statements 
are patently incredible.  See Duran, supra.  However, there 
is no objective medical evidence which supports such a 
statement. That is, no clinical data has been received 
showing treatment during the interim between service and the 
initial diagnosis in 1974.  Such supporting medical evidence 
is required in the circumstances presented in this case.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case. 

Although the Board has taken into consideration the lay 
statements as to continuity of the veteran's claimed low back 
symptomatology since service, it has concluded that those 
statements, alone, are not so significant that they must be 
considered in order to fairly decide the merits of the 
veterans claims.  In the opinion of the Board, the core 
principle of  Voerth is still viable, notwithstanding the 
fact that the former well groundedness standard which was 
referred to in those two cases has been superceded by the 
VCAA.  The Board believes that competent medical evidence is 
required under the applicable law and regulations for a grant 
of service connection on the basis of chronicity and 
continuity of symptomatology. The Board concludes that, in 
this veteran's case, the presence of a chronic low back 
condition continually since service has not been demonstrated 
by competent and probative medical evidence and that new and 
material evidence has accordingly not been submitted. 

The veteran's representative also contends that recent 
changes in the regulations pertaining to new and material 
evidence and the enactment of VCAA require additional 
development in this case, to include a medical examination 
and opinion.  However, the Board points out, as discussed 
above, the regulatory changes in 38 C.F.R. § 3.156 apply 
prospectively to all claims made on or after August 29, 2001.  
The veteran filed his claim to reopen in July 2000.  
Therefore, the new version of the regulations does not apply.  
Also, as discussed above, VCAA provisions pertaining to the 
duty to assist are only applicable after a previously denied 
claim has been reopened under 38 U.S.C.A. § 5108.  See 38 
U.S.C. § 5103A(f) (West Supp. 2001).  Since new and material 
evidence has not been submitted, VA duty to assist does not 
attach.  The Board observes again that the veteran has been 
accorded the opportunity to submit a medical nexus opinion, 
and he has not done so.

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the March 1975 
denial of the veteran's claim is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Accordingly, new and material evidence 
has not been submitted and the claim for entitlement to 
service connection for a back disorder is not reopened. 


ORDER

The claim of entitlement service connection for a back 
disorder is not reopened; the appeal is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

